Citation Nr: 1032979	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  03-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, 
including ulcers, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 
1953, to include a tour of duty in the Republic of Korea.  His 
decorations include the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, that denied the above claim.

In March 2005, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

In an April 2005 decision, the Board determined that the 
Veteran's claim would be more appropriately construed as an 
application to reopen a previously denied claim for service 
connection for a stomach disorder, including ulcers.  The Board 
then determined that new and material evidence sufficient to 
reopen the claim had not been received.  The Veteran appealed the 
decision denying the claim to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2008, the Court issued a 
Memorandum Decision vacating the Board's decision and remanding 
the claim for further action.  In September 2009 and May 2010, 
the Board remanded the case for additional development.  It is 
now returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

On June 29, 2010, the Veteran submitted a statement indicating 
that he needed 30 days to submit additional evidence.  Since more 
than 30 days have elapse and no evidence has been submitted and 
no additional time has been requested, the Board will proceed to 
adjudicate the issue on appeal as it is assumed that no 
additional evidence will be submitted.

FINDING OF FACT

A stomach disorder, including ulcers, is not shown to have been 
due to or the result of the Veteran's period of active service, 
or the result of a service-connected disability, and a chronic 
ulcer disease did not become manifest during the first year after 
the Veteran's final separation from active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a stomach 
disorder, including ulcers, have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2001 and November 2009the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.  The Veteran was also provided with the requisite 
notice with respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 
Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for a peptic ulcer, including gastric and 
duodenal, may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The Veteran's contends that he has a stomach disorder that was 
first manifested during his period of active service, and that in 
the alternative, his stomach disorder is secondary to his 
service-connected PTSD.  He has provided a history of 
correspondence in which he reports having had difficulty with his 
stomach since service.  He attributed his symptoms (described as 
heartburn and general stomach upset) to the large quantities of 
fried food served in service.  He also described feeling as 
though his nervous disorder, which he asserts was first 
manifested in service, aggravates his stomach disorder.  He 
described that such symptoms had persisted over the years and had 
been chronic in nature.

A review of the Veteran's service treatment records reveals an 
undated examination report (prepared in connection with transfer 
to the Army Reserves) which showed that the Veteran noted having 
had stomach, liver, or intestinal problems.   However, on his 
October 1953 separation physical examination, there were no 
stomach complaints, and his abdomen and viscera were found to be 
normal.

Subsequent to service, private hospital treatment records from 
the Hospital Dr. Maldonado Sierra Corp. dated from February 1954 
to March 1954 show that the Veteran was admitted with a diagnosis 
of gastritis, rule out peptic ulcer disease, rule out gall 
bladder disease, and acute pharyngitis.  On discharge from the 
hospital, the established clinical diagnoses were acute 
gastritis, acute pharyngitis, and trichuris trichuria.  

A VA hospital treatment record dated in February 1957 shows 
treatment for chronic tonsillitis and trichuriasis.  He underwent 
a tonsillectomy.  Examination of his abdomen was negative at that 
time.  

In August 1982, the Veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He reported being 
treated for related symptoms in early 1954, that is, soon after 
separation from service.  He stated that the treatment had been 
at a private hospital (a clinic called Maldondado-Sierra) at VA's 
expense.

A VA examination report dated in August 1982 shows that the 
Veteran described no definite gastrointestinal symptoms (such as 
nausea, vomiting, pain, or diarrhea).  The examiner stated that 
the Veteran's stomach complaints were too vague to be evaluated.  
Physical examination revealed no masses or tenderness of the 
digestive system.  

Private medical records from Mount Sinai Hospital in Hartford, 
Connecticut, noted treatment for gastric ulcers in June 1984; the 
Veteran had been unresponsive to treatment with medication.  A 
treating gastroenterologist, J. B. B., M.D., noted that the 
Veteran had no history of gastrointestinal disease.

A hospital treatment record from the Providence Memorial Hospital 
in El Paso, Texas, dated in July 1985, shows that the Veteran was 
treated for abdominal pain, loose stool with questionable melena, 
a history of peptic ulcer disease, and benign prostatic 
hypertrophy.  A consultation report noted that the past medical 
history of peptic ulcer disease dated from 1984.  After 
evaluation and testing, the impression was mild gastritis.

Private medical treatment records from the Sacred Heart Health 
System dated in April 2000 shows that Veteran was treated for 
mild diverticulosis.

VA medical records dated from 1999 to 2002 reflect treatment for 
various conditions, including psychosis, not otherwise specified; 
and severe major depressive disorder with psychotic features.

A March 2001 VA progress note reveals that in connection with 
psychiatric treatment for major depressive disorder, it was noted 
that the Veteran was unreliable as a historian.  In May 2001, the 
Veteran denied having any current medical problems; he also 
stated that he sometimes felt nauseated and vomited, but he 
denied any history of peptic ulcer disease.

A VA digestive conditions examination report dated in October 
2001 shows that the Veteran reported having had some stomach 
problems over the years; however, he denied having had stomach 
problems during his active service.  Physical examination 
revealed that his abdomen was soft, without masses.  His liver 
and spleen were not palpable.  There was no epigastric 
tenderness.  He had normoactive bowel sounds.  The VA examiner 
diagnosed a history of ulcers; however, this history was 
approximately 30 years after his active service.  The examiner 
also noted that he had reviewed all of the records in the 
Veteran's claims file and had found no indication of any type of 
stomach problem during the Veteran's active service.  

A November 2001 VA PTSD examination report shows that the Veteran 
denied having had any acute medical problems (except for prostate 
surgery 15 years earlier).  Diagnoses included chronic, mild, 
PTSD; and delusional disorder, not otherwise specified, rule out 
psychotic disorder.

In December 2001, he was granted service-connected for PTSD.

A lay statement dated in April 2002 from E.C., who was married to 
the Veteran from 1958 to 1976, shows that it was indicated that 
the Veteran had frequently vomited after eating certain foods.  

During his March 2005 Travel Board hearing, the Veteran reported 
that prior to his entrance into service, he had never had any 
ulcers or stomach problems.  He added that during service, he 
experienced symptoms associated with an ulcer in 1953, and that 
he also had such symptoms within one year after separation from 
service.

A VA stomach/duodenum examination report dated in December 2009 
shows that the Veteran was diagnosed with acute gastritis, 
resolved.  The examiner indicated that there was no clinical 
evidence to support a finding of continuity of residual 
gastrointestinal disorder, and no objective finding of a 
continuity of care or chronicity of the disorder.  The examiner 
concluded that the current gastrointestinal disorder was less 
likely as not the same as the condition which first manifested 55 
years ago during the Veteran's active service.  The examiner also 
indicated that an opinion as to whether the gastrointestinal 
disorder had been aggravated or permanently worsened by the PTSD 
could not be made without resorting to mere speculation.

A VA digestive conditions examination report dated in June 2010 
shows that the Veteran's claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The Veteran 
described stomach trouble after service, reporting that his 
stomach would stick out more on the right than the left.  He also 
noted that there was no nausea, vomiting, reflux, or diarrhea.  
The diagnosis was hiatal hernia with gastroesophageal reflux 
disease, not caused by, related to, or aggravated by
service or PTSD; small bowel mucosal changes of uncertain 
etiology, not caused by, related to, or aggravated by PTSD, less 
likely than not caused by, related
to, or aggravated by service; no evidence of ulcer disease; and 
no evidence of chronic intestinal disease.  The examiner 
explained that there was a recent onset of hiatal hernia with 
reflux disease consistent with aging.  The remote acute and 
transient gastroenteritis in service was not a cause of hiatal 
hernia or gastroesophageal reflux disease.  The incidental 
finding of small bowel changes were most likely age related, not 
clinically significant, and less likely than not caused by remote 
acute and transient gastroenteritis.  The acute and transient 
gastroenteritis in service had resolved without residuals.

The examiner also explained that the Veteran developed gastric 
ulcer disease in 1984, thirty years after service, which resolved 
without residuals.   The remote acute and transient 
gastroenteritis was not a cause of gastric ulcer disease.  The 
examiner also concluded that PTSD was not a recognized cause or 
aggravant of ulcer disease, small bowel conditions, hiatal hernia 
and/or gastroesophageal reflux disease.

In light of the foregoing, the Board finds that the preponderance 
of the evidence has failed to demonstrate that the Veteran has a 
stomach disorder, including ulcers that are manifested as a 
result of his period of active service or a service-connected 
disability.  

In this regard the October 1953 separation physical examination 
report is highly probative as to the Veteran's condition at the 
time of his release from active service, as it was generated with 
the specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which may be 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).  This report is entirely negative for any symptoms 
associated with a stomach disorder and weighs heavily against the 
claim.  The weight of the service treatment records, including 
the separation examination, is greater than subsequent treatment 
records based on a history as provided by the Veteran.  There is 
also no evidence of the manifestation of a peptic ulcer to a 
compensable degree within one year following separation from 
service.

Although the Veteran is currently diagnosed with hiatal hernia, 
gastroesophageal reflux disease, and small bowel mucosal changes, 
there is no competent medical evidence of a chronic disability 
during his period of active service, continuity of symptomatology 
after such period of active service, or medical evidence 
associating the current diagnoses to service or to a service-
connected disability.  See Hickson, 12 Vet. App. at 253; Allen, 7 
Vet. App. at 439.

The Board finds probative the June 2010 opinion of the VA 
examiner, which opines that the Veteran's current stomach 
disorder was not caused by, related to, or aggravated by service 
or by the service-connected PTSD.  This opinion is considered 
probative as it was definitive, based upon a complete review of 
the Veteran's entire claims file, and supported by detailed 
rationale.  

Accordingly, the opinion is found to carry significant probative 
weight.  Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has a stomach disorder, including 
ulcers that was caused or aggravated by service or by the 
service-connected PTSD would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2009); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board recognizes the contentions of the Veteran and of his 
former spouse that he has had a continuous stomach disorder since 
active service.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
stomach disorder, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of a stomach 
disorder) and post-service treatment records (showing no 
competent medical evidence linking the reported stomach disorder 
to the Veteran's service or to the service-connected PTSD) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

While the Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has a current 
stomach disorder, including an ulcer that is related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
stomach disorder, including ulcers.   Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for a stomach disorder, including ulcers, is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


